Case 19-41746-bem       Doc 16     Filed 10/01/19 Entered 10/01/19 12:29:25   Desc
                                        Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                   ROME DIVISION

  IN RE:     JANNIE P. TERRY,                     {   CHAPTER 13
                                                  {
                                                  {
             DEBTOR(S)                            {   CASE NO. R19-41746-BEM
                                                  {
                                                  {   JUDGE ELLIS-MONRO

                             OBJECTION TO CONFIRMATION

       COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s) has failed to provide the Trustee with a
  copy of the federal tax return or transcript of such return for
  the most recent tax year ending immediately before the
  commencement of the instant case and for which a federal income
  tax return was filed, in violation of 11 U.S.C. Section
  521(e)(2)(A)(i).

       2. The Debtor(s)' plan does not provide for payment of all
  of the Debtor(s)' disposable income to the Trustee for thirty-six
  (36) or more months as required by 11 U.S.C. Section
  1325(b)(1)(B).

       3. The Debtor(s)' Chapter 13 zero percent (0%) composition
  Plan proposes to pay an automobile debt of $31,291.05; thereby
  indicating a lack of good faith in proposing the repayment Plan,
  in violation of 11 U.S.C. Section 1325(a)(3) and Debtor(s) is
  contributing an excessive amount of disposable income toward the
  auto purchase which could otherwise benefit the unsecured
  creditors, in violation of 11 U.S.C. section 1325 (b)(1)(B).

       4. Section 8.1 of the proposed Chapter 13 plan should be
  amended to clarify the treatment of student loans if/when
  deferment ends.

       5. The Chapter 13 budget fails to reflect the Debtor’s
  non-filing spouse’s income; thereby preventing the contribution
  of all disposable income to this plan.




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  maryidat@atlch13tt.com
Case 19-41746-bem       Doc 16     Filed 10/01/19 Entered 10/01/19 12:29:25   Desc
                                        Page 2 of 3




       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

         October 1, 2019

                                                       /s
                                            Mary Ida Townson, Esq.
                                            Chapter 13 Trustee
                                            GA Bar No. 715063




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  maryidat@atlch13tt.com
Case 19-41746-bem       Doc 16     Filed 10/01/19 Entered 10/01/19 12:29:25   Desc
                                        Page 3 of 3




  R19-41746-BEM
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  JANNIE P. TERRY
  600 LAKEMONT DR
  DALTON, GA 30720-5265


  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SAEGER & ASSOCIATES

  This 1ST    day of October, 2019



         /s/
  Mary Ida Townson
  Standing Chapter 13 Trustee
  GA Bar No. 715063




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  maryidat@atlch13tt.com
